                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             CASE NO. 5:20-CV-230

CAMERON CAIN-BAARBÉ, individually and           )
as the representative of the ESTATE OF          )
ALEXANDER PINCZOWSKI; JAMES                     )
PALMER CAIN; and HELEN REVELLE CAIN;            )
                                                )
RON GREENFIELD; PNINA GREENFIELD;               )
LIRON SHALOM GREENFIELD; SHERE                  )
GREENFIELD; GILI GREENFIELD; and SHYE )
GREENFIELD;                                     )
                                                )
CARYN OR TSADOK ORBACH and URI                  )
ORBACH, individually and as the                 )
representatives of the ESTATE OF EREZ           )
ORBACH and on behalf of their minor children    )
A.O., E.O., and O.O.; EITAN ORBACH; and         )
ALON ORBACH;                                    )
                                                )
EYTAN YAIR RUND and TAMAR BRACHA                )
RUND, individually and on behalf of their minor )
children S.A.R., H.H.R., and Y.M.R.;            )
                                                )
NITZACHYA GOLDMAN, individually and as          )
the representative of the ESTATE OF             )
AVRAHAM GOLDMAN; GILA                           )
NISSENBAUM; NATAN GOLDMAN; MAYA )
GOLDMAN COHEN; SHARON GOLDMAN                   )
NAJMAN; YOSEF GOLDMAN; ISRAEL                   )
GORENZKY; and TAMAR CHORESH;                    )
                                                )
BEATRIZ GONZALEZ, individually and as the )
representative of the ESTATE OF NOHEMI          )
GONZALEZ; JOSE HERNANDEZ; REY                   )
GONZALEZ; and PAUL GONZALEZ,                    )
                                                )
                        Plaintiffs,             )
                                                )
                        v.                      )
                                                )
THE SYRIAN ARAB REPUBLIC,                       )
                                                )
                       Defendant.               )




        Case 5:20-cv-00230-BO Document 39 Filed 07/17/20 Page 1 of 3
                           NOTICE OF SPECIAL APPEARANCE

       PLEASE TAKE NOTICE that the undersigned Robert J. Tolchin hereby enters a notice

of special appearance as counsel for Plaintiffs in the above captioned matter, in association with

Local Civil Rule 83.1(d) counsel, Kieran J. Shanahan of Shanahan Law Group, PLLC.

       I certify that I will submit any document to Local Rule 83.1(d) counsel for review prior to

filing the document with the Court.

       This the 17 day of July, 2020.

                                                     THE BERKMAN LAW OFFICE, LLC

                                             By:        /s/ Robert J. Tolchin_______________
                                                     Robert J. Tolchin, Reg. # 2546596
                                                     111 Livingston Street, Suite 1928
                                                     Brooklyn, New York 11201
                                                     Telephone: (718) 855-3627
                                                     rtolchin@berkmanlaw.com
                                                     Attorney for Plaintiffs




          Case 5:20-cv-00230-BO Document 39 Filed 07/17/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Notice of Special Appearance was filed this the 17
day of July, 2020 with the Clerk of Court using the CM/ECF system. Parties may access this
filing through the Court’s Electronic Filing System. Notice of this filing will be sent to the
following party by first class ail and addressed as follows:

                              The Syrian Arab Republic
                              c/o Foreign Minister Walid al-Muallem
                              Ministry of Foregin Affairs
                              Next to al-Assad University Hospital
                              Next to Presidency of the Council of Ministers Building
                              Kafar Soussa, Damascus, Syria

                                                     THE BERKMAN LAW OFFICE, LLC

                                             By:        /s/ Robert J. Tolchin_______________
                                                     Robert J. Tolchin, Reg. # 2546596
                                                     111 Livingston Street, Suite 1928
                                                     Brooklyn, New York 11201
                                                     Telephone: (718) 855-3627
                                                     rtolchin@berkmanlaw.com
                                                     Attorney for Plaintiffs

Local Rule 83.1 Counsel for Plaintiffs
Kieran J. Shanahan, NCSB # 13329
Christopher S. Battles, NCSB # 42682
128 E. Hargett Street, Suite 300
Raleigh, North Carolina 27601
Telephone: (919) 856-9494
Facsimile: (919) 856-9499
kieran@shanahanlawgroup.com
cbattles@shanahanlawgroup.com




          Case 5:20-cv-00230-BO Document 39 Filed 07/17/20 Page 3 of 3
